SCHWELB, Associate Judge,
concurring:
For me, it is a very extreme measure indeed to permit an unrelated person to adopt a child without the consent of the mother. Such a step is even more drastic where, as here, the mother has resumed contact with her daughter and has had more than a dozen comparatively successful visits with her, during some of which the mother hugged and kissed her child and told her how pretty she looked. Indeed, in my experience, children have usually been adopted, and parental rights have been terminated, when the children’s contacts with their natural parents have decreased in number and quality or both, most often to nothing at all. Since the situation in this case is, in that respect, an unusual departure from the norm, the remarks of Lastenia Brathwaite, quoted by the majority at p. 807, certainly give me pause. Indeed, I share Judge Farrell’s sense of a possible “adoption juggernaut,” and I apprehend that the juggernaut might roll over the constitutionally protected rights of natural parents.
Despite these reservations, which I think my colleagues share, I join the court’s judgment and opinion because Judge Mencher has, in effect, found that the mother is not able to care for the child, and because there is evidence in the record to support that finding. I think it worth stressing that the mother apparently admitted to having previously had an $800 per day cocaine habit, as well as a history of severe alcohol abuse. These afflictions are often accompanied by general untrustwor-thiness and a criminal lifestyle, and are not easy to cast aside. They certainly had the potential for substantially compounding the mother’s psychological problems.
The judge did not make a specific finding as to the mother’s level of use of cocaine or alcohol, nor did he explicitly assess the prospects of future substance abuse on her part. The mother’s increased visitation with her daughter may have indicated an improved ability to cope and, in some measure, corroborated her testimony that she was not an abuser at the time of trial, or even earlier when her child was born. Nevertheless, the mother’s overall history could well undermine the confidence of a reasonable trier of fact in her ability to care adequately for the child, whose inter*809ests are always paramount. Accordingly, I join my colleagues in voting to affirm.